*774St. Lawrence County, which is in the Fourth Judicial District in the Third Department, and if respondent seeks review of any future order of the Industrial Commissioner, it should commence the proceeding in Supreme Court, St. Lawrence County, not Erie County as he did here. The venue provisions of CPLR 506 are mandatory but not jurisdictional; the statute’s benefits can be waived if the agency fails to invoke them (see 8 Weinstein-Korn-Miller, NY Civ Prac, par 7804.03). If appellants had complied with the venue procedure of CPLR 511 (subds [a], [b]), the motion would no doubt have been granted. Since they failed to serve a demand or move for a change in venue, we pass on the merits and dismiss the petition. (Appeal from judgment of Erie Supreme Court — art 78.) Present — Cardamone, J. P., Simons, Hancock, Jr., Callahan and Witmer, JJ.